Name: Council Regulation (EEC) No 1130/89 of 24 April 1989 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit following the frosts that occurred in the winter of 1986/1987
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|31989R1130Council Regulation (EEC) No 1130/89 of 24 April 1989 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit following the frosts that occurred in the winter of 1986/1987 Official Journal L 119 , 29/04/1989 P. 0022 - 0023 Finnish special edition: Chapter 3 Volume 29 P. 0030 Swedish special edition: Chapter 3 Volume 29 P. 0030 *****COUNCIL REGULATION (EEC) No 1130/89 of 24 April 1989 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit following the frosts that occurred in the winter of 1986/1987 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliamant (2), Whereas, pursuant to Regulation (EEC) No 2511/69 (3), as last amended by Regulation (EEC) No 3223/88 (4), the Italian Republic has implemented its plan lying down special measures for improving the production and marketing of citrus fruit in accordance with the programme approved by the Commission on 21 November 1983; Whereas frosts of exceptional severity during the winter of 1986/87, particularly in the regions of Sicily, Apulia and Calabria, have seriously undermined the achievements to date and the state of progress of operations in hand; Whereas some citrus fruit growers in regions particularly affected by frost have been prevented from starting on the conversion and restructuring operations provided for in the plan approved by the Commission; whereas, therefore, they should be given the requisite time to start those operations; Whereas frost as destroyed trees already included in conversion schemes or new plantations established as a result of restructuring, trees included in operations which are still in hand, and a proportion of young citrus seedlings in the nurseries; whereas, in some cases, work under new schemes must be recommenced; whereas, therefore, the aid granted in respect of these operations must be adjusted to take account of the damage; Whereas, in order to remedy the situation created by the frost, provision should be made for an emergency measure, involving a two-year extension of the deadline and subsequent adjustments to the plan implemented in Italy for the regions of Sicily, Apulia and Calabria, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2511/69 is hereby amended as follows: 1. Article 1 is amended as follows: (a) the following subparagraph is added to paragraph 4: 'In Italy, for the regions of Sicily, Apulia and Calabria: (a) the aids referred to in the first subparagraph of paragraph 1 and in paragraph 3 may be granted in respect of operations as referred to in paragraph 1 (a), (c) and (d) on which a start has been made up to 30 June 1991, where citrus plantations were damaged by frost during the winter of 1986/87; (b) in the case of citrus plantations which were the subject, up to the winter of 1986/87, of operations as referred to in paragraph 1 (a), (c) and (d), the aids referred to in the first subparagraph of paragraph 1 and in paragraph 3 may be granted again where such operations must be recommenced as a result of the winter frosts in question and up to 30 June 1991.'; (b) paragraph 5 is replaced by the following: '5. The aids for the schemes referred to in the first subparagraph of paragraph 4 and in point (b) of the second subparagraph of paragraph 4 shall be eligible under the EAGGF only where the surface area of citrus trees damaged by frost represents at least 20 % of the area of the holding on which citrus trees were grown prior to the frost.'; 2. in Article 2: (a) the first sentence of the third paragraph is replaced by the following: 'The Member States concerned shall, by 30 April 1983 at the latest and for the implementation of the provisions laid down in the first subparagraph of Article 1 (4) by 31 December 1988 at the latest for Greece, and for those laid down in the second subparagraph of that Article not later than 31 July 1989 for Italy, draw up a plan to include the measures which they consider most suitable for carrying out the work referred to in Article 1 or adjust existing plans.'; (b) in the fifth paragraph, 'Article 1 (4) and (5)' is replaced by 'the first subparagraph of Article 1 (4) and point (b) of the second subparagraph of Article 1 (4) and Article 1 (5)'; 3. in Article 4 (1), the third subparagraph is replaced by the following: 'However, for the implementation of points (a) and (b) of the first subparagraph and (b) of the second subparagraph of Article 1 (4), the figure of 40 % given in the second indent of the first subparagraph shall be reduced to 20 %.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 April 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No C 6, 7. 1. 1989, p. 6. (2) OJ No C 96, 17. 4. 1989. (3) OJ No L 318, 18. 12. 1969, p. 1. (4) OJ No L 288, 21. 10. 1988, p. 5.